Citation Nr: 0032858	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 30 percent disabling based 
on patellectomy with chondromalacia; and as 10 percent 
disabling based on arthritis.  

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 20 percent disabling based 
on chondromalacia; and as 10 percent disabling based on 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In August 1998, the Board remanded the present case for 
further development, including consideration of the 
symptomatology of the veteran's knee disabilities, including 
consideration of whether the veteran's knee disorders could 
be rated under additional diagnostic codes (DCs), as provided 
by Esteban v. Brown, 6 Vet. App. 259, 261 (1994) and 
VAOPGCPREC 23-97 (July 1997).

In a July 2000 rating decision, the RO confirmed the 30 
percent right knee disability rating and the 20 percent left 
knee disability rating under the provisions of 38 C.F.R. 
§ 4.71a, DC 5257 (2000).  The RO, however, award an 
additional 10 percent for each knee under 38 C.F.R. § 4.71a, 
DC 5010 (2000) for manifestations of arthritis.  

On examination for VA in February 2000, the examiner 
concluded that due to the veteran's knee disabilities, it 
would not be practical for her to be employed as a LPN 
(licensed practical nurse), although it "may be" that she 
could maintain sedentary employment.  The examiner went on to 
note that she had profound limitations in walking, that it 
was not practical for her to go up or down stairs, and that 
she would have difficulty driving a car to and from work.

In September 2000, the veteran reported that she left her 
employment at a pizza store in 1997 due to problems 
associated with her knee disorders.  She also indicated that 
she would be closing her business, a used bookstore, because 
she could no longer do the bending and lifting required to 
operate the store.  

The comments of the examiner and the veteran can be viewed as 
raising the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
The RO has not yet adjudicated the veteran's entitlement to 
that benefit.  Where the veteran raises a claim that has not 
yet been adjudicated, the proper course is to refer that 
issue to the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  
This issue is, accordingly, referred to the RO for 
adjudication.

The statements of the veteran and the examiner also raise the 
question of her entitlement to increased knee evaluations on 
an extraschedular basis.  See Spurgeon v. Brown, 10 Vet. App. 
194, 197-98 (1997).  In such a case the veteran must be 
afforded an opportunity to submit employment records showing 
the impact of the disability on employment.  Id.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5103, 5103A).  
She has not yet been advised to submit such evidence.

In its prior remand, the Board requested that the veteran be 
provided an examination in which the examiner commented on 
the presence of absence of instability or lateral 
subluxation.  The examiner conducting the February 2000 
examination did not specifically comment on whether there was 
instability or subluxation.  Such findings are necessary 
because the evaluation of the veteran's knees under 38 C.F.R. 
§ 4.71a; Diagnostic Code 5257 (2000) is based on the severity 
of instability or lateral subluxation.  A remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.  VA regulations provide 
that where "diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2000); see 38 C.F.R. § 19.9 (2000).  Further, 
where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

Accordingly, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure full 
compliance with due process requirements in light of recent 
Court holdings, it is the Board's opinion that further 
development of the case is required.  This case is REMANDED 
for the following:  

1.  The RO should advise the veteran to 
submit employment or other records 
documenting the impact of her knee 
disabilities on her ability to maintain 
gainful employment.

2.  The RO should also, in accordance 
with Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated her for 
knee disabilities since September 1997.  
After securing the necessary release(s), 
the RO should obtain copies of all 
records not already contained in the 
claims folder, to include any identified 
VA clinic or medical center.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

3.  The veteran should be afforded an 
appropriate examination in order to 
evaluate the severity of her knee 
disabilities.  The examiner should report 
on the presence or absence of recurrent 
subluxation or lateral instability, as 
well as comment on the severity of any 
subluxation or lateral instability found 
on the examination.  

The examiner should also report the 
ranges of motion for the knees in degrees 
and determine whether the knee 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

4.  The RO should then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should also include 
consideration of the veteran's entitlement 
to extraschedular evaluations under the 
provisions of 38 C.F.R. § 3.321 (2000).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



